John M. Kellogg, P. J. (dissenting):
The plaintiff was entitled, under the complaint, the proof and the charge, to such damages only as he had sustained by the loss of his wife’s services and the loss of her society and companionship. Her services as housekeeper had a commercial value which could be proved. No witness can testify as to the money value of the society and comfort of a wife, to a husband. Nevertheless if the plaintiff, by the wrongful act of another, has been deprived of such society and comfort, he is entitled to recover his damages therefor, and the jury, as men of practical -common sense, are to assess the damages upon the facts shown. As a result of the injury the wife had a nervous breakdown, was unable to perform her ordinary domestic services, was in bed for days and was under a nervous excitement and strain for weeks.
Apparently plaintiff’s dog was not licensed, and for that reason no damage was allowed on account of its death. The fact still remains that the dog was under the care of a veterinary for days and the plaintiff incurred a bill of twenty dollars for its treatment and burial. Common humanity required such services and, without regard to the question whether the dog has at law a value, the defendant’s negligence necessarily caused the plaintiff to incur that expense. The verdict is not unreasonable and should be sustained. I favor an affirmance.
Lyon, J., concurred.
Judgment and order reversed and new trial granted, with costs to the appellant to abide the event.